 

Exhibit 10.1 

 

SECOND Amendment

 to



SECOND AMENDED AND RESTATED Loan and security agreement

 

This Second Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of September __, 2017, by and between
Silicon Valley Bank (“Bank”) and Sensus Healthcare, Inc. (f/k/a Sensus
Healthcare, LLC), a Delaware corporation (“Borrower”), whose address is 851
Broken Sound Parkway NW, Suite 215, Boca Raton, FL 33487.

 

Recitals

 

A.       Bank and Borrower have entered into that certain Second Amended and
Restated Loan and Security Agreement dated as of September 21, 2016 (as the same
may from time to time be further amended, modified, supplemented or restated,
the “Loan Agreement”).

 

B.       Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.

 

C.       Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date as more fully set forth herein.

 

D.       Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                  Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.                  Amendment to Loan Agreement.

 

      2.1              Section 13 (Definitions). The following term and its
definition set forth in Section 13.1 are amended in their entirety and replaced
with the following:

 

     “Revolving Line Maturity Date” is November 19, 2017.

 

3.                  Limitation of Amendment.

 

     3.1               The amendment set forth in Section 2, above, is effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

 



 1

 

 

     3.2              This Amendment shall be construed in connection with and
as part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

4.                 Representations and Warranties. To induce Bank to enter into
this Amendment, Borrower hereby represents and warrants to Bank as follows:

 

     4.1              Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

     4.2              Borrower has the power and authority to execute and
deliver this Amendment and to perform its obligations under the Loan Agreement,
as amended by this Amendment;

 

     4.3               The organizational documents of Borrower most recently
delivered to Bank remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 

     4.4              The execution and delivery by Borrower of this Amendment
and the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

 

     4.5              The execution and delivery by Borrower of this Amendment
and the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

 

     4.6              The execution and delivery by Borrower of this Amendment
and the performance by Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

     4.7              This Amendment has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.                 Ratification of Perfection Certificate. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Perfection Certificate dated on or about September 14,
2016, and acknowledges, confirms and agrees that the disclosures and information
Borrower provided to Bank in such Perfection Certificate have not changed, as of
the date hereof.

 



 2

 



 

6.                  Integration. This Amendment and the Loan Documents represent
the entire agreement about this subject matter and supersede prior negotiations
or agreements. All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of
this Amendment and the Loan Documents merge into this Amendment and the Loan
Documents.

 

7.                  Counterparts. This Amendment may be executed in any number
of counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.                  Effectiveness. This Amendment shall be deemed effective upon
(a) the due execution and delivery to Bank of this Amendment by each party
hereto, (b) Borrower’s payment of an extension fee in an amount equal to One
Thousand Two Hundred Fifty Dollars ($1,250), and (c) payment of Bank’s legal
fees and expenses in connection with the negotiation and preparation of this
Amendment.

 

[Signature page follows.]

 

 3

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

  



BANK   BORROWER           Silicon Valley Bank   Sensus Healthcare, Inc.        
  By: /s/ Sam Subilia   By: /s/ Arthur Levine



Name: Sam Subilia   Name: Arthur Levine



Title: Vice President   Title: Chief Financial Officer

 

[Signature Page to Second Amendment to
Second Amended and Restated Loan and Security Agreement] 

  



 